Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 1 of 8 PageID #: 6303




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 ANA FLORES, RENE FLORES, MARIA
 MAGDALENA HERNANDEZ, MAGALI
 ROMAN, MAKE THE ROAD NEW YORK,                               MEMORANDUM OF DECISION
 and NEW YORK COMMUNITIES FOR                                 AND ORDER
 CHANGE,
                                                              No. 18-CV-3549 (GRB)(ST)


                                    Plaintiffs,

         -against-

 TOWN OF ISLIP, ISLIP TOWN BOARD,
 SUFFOLK COUNTY BOARD OF
 ELECTIONS,

                                     Defendants.
 ---------------------------------------------------------X

 GARY R. BROWN, United States District Judge.

         In this action brought under Section Two of the Voting Rights Act of 1965, 52 U.S.C. §

 10301 et seq. (“VRA”), Hispanic and Latino residents of the Town of Islip (the “Town” or

 “Islip”) and two community advocacy organizations (together, “Plaintiffs”) have challenged the

 at-large voting procedure used to elect the four councilpersons of the Town Board of the Town

 of Islip (the “Town Board”) (together with the Town, the “Islip Defendants”), claiming that the

 system dilutes the voting strength of the Hispanic and Latino minority, in violation of the VRA.

 The history and background of this action are documented in several opinions of this Court,

 familiarity with which is assumed. Flores v. Town of Islip, No. 18-CV-3549 (GRB)(ST), 2020

 WL 5211052 (E.D.N.Y. Sept. 1, 2020); Flores v. Town of Islip, 448 F. Supp. 3d 267 (E.D.N.Y.

 2020); Flores v. Town of Islip, 382 F. Supp. 3d 197 (E.D.N.Y. 2019).




                                                         1
Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 2 of 8 PageID #: 6304




         Trial of this matter began, using virtual technology, on September 30, 2020. On the fifth

 day of trial, by which time the Court had heard testimony from five of Plaintiffs’ witnesses and

 received many exhibits into evidence, counsel advised that they anticipated presenting the Court

 with a proposed consent decree by which, inter alia, the Islip defendants would be permanently

 enjoined from employing the at-large voting procedure and, in its place, would establish four

 voting districts in a manner to ensure Hispanic and Latino citizens equal opportunity to

 participate in the political process. The trial was adjourned pending further discussions among

 the parties, and a first draft of a proposed consent decree was presented to the Court on October

 9, 2020. The matter was then adjourned to October 13, 2020 for potential resolution.

        On that date, the parties filed a fully executed consent decree in the form annexed hereto.

 Upon review, this Court hereby enters that consent decree for the reasons set forth herein.



        Standard of Review

        As the Second Circuit has held:

        Local Number 93, International Association of Firefighters v. City of Cleveland,
        478 U.S. 501, 106 S.Ct. 3063, 92 L.Ed.2d 405 (1986), enunciated the standards
        controlling a court's authority to enter a consent decree. . . . Before entering a
        consent judgment, the district court must be certain that the decree 1) “spring[s]
        from and serve[s] to resolve a dispute within the court's subject-matter
        jurisdiction,” 2) “come[s] within the general scope of the case made by the
        pleadings,” and 3) “further[s] the objectives of the law upon which the complaint
        was based.” Firefighters, 478 U.S. at 525, 106 S.Ct. at 3077 (citations omitted).
        These three conditions are sufficient even if the decree contains broader relief
        than the court could have awarded after trial. Id.

 Kozlowski v. Coughlin, 871 F.2d 241, 244 (2d Cir. 1989). The Circuit has further explained in

 the context of a consent decree sought by a governmental enforcement agency:

        Our Court recognizes a “strong federal policy favoring the approval and
        enforcement of consent decrees.” . . . “To be sure, when the district judge is
        presented with a proposed consent judgment, he is not merely a ‘rubber stamp.’ ”

                                                 2
Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 3 of 8 PageID #: 6305




        S.E.C. v. Levine, 881 F.2d 1165, 1181 (2d Cir.1989). The district court here found
        it was “required, even after giving substantial deference to the views of the
        administrative agency, to be satisfied that it is not being used as a tool to enforce
        an agreement that is unfair, unreasonable, inadequate, or in contravention of the
        public interest.”

 U.S.S.E.C. v. Citigroup Glob. Markets, Inc., 752 F.3d 285, 293–94 (2d Cir. 2014). Citigroup

 provides guidance as to the Court’s role here:

        It is an abuse of discretion to require, as the district court did here, that the S.E.C.
        establish the “truth” of the allegations against a settling party as a condition for
        approving the consent decrees. Trials are primarily about the truth. Consent
        decrees are primarily about pragmatism. “[C]onsent decrees are normally
        compromises in which the parties give up something they might have won in
        litigation and waive their rights to litigation.” Thus, a consent decree “must be
        construed as ... written, and not as it might have been written had the plaintiff
        established his factual claims and legal theories in litigation.” Consent decrees
        provide parties with a means to manage risk. “The numerous factors that affect a
        litigant's decision whether to compromise a case or litigate it to the end include
        the value of the particular proposed compromise, the perceived likelihood of
        obtaining a still better settlement, the prospects of coming out better, or worse,
        after a full trial, and the resources that would need to be expended in the attempt.”
        These assessments are uniquely for the litigants to make. It is not within the
        district court's purview to demand “cold, hard, solid facts, established either by
        admissions or by trials,” as to the truth of the allegations in the complaint as a
        condition for approving a consent decree.

        As part of its review, the district court will necessarily establish that a factual
        basis exists for the proposed decree. In many cases, setting out the colorable
        claims, supported by factual averments by the S.E.C., neither admitted nor denied
        by the wrongdoer, will suffice to allow the district court to conduct its review.
        Other cases may require more of a showing, for example, if the district court's
        initial review of the record raises a suspicion that the consent decree was entered
        into as a result of improper collusion between the S.E.C. and the settling party.
        We need not, and do not, delineate the precise contours of the factual basis
        required to obtain approval for each consent decree that may pass before the
        court. It is enough to state that the district court here, with the benefit of copious
        submissions by the parties, likely had a sufficient record before it on which to
        determine if the proposed decree was fair and reasonable.

 Citigroup Glob. Markets, Inc., 752 F.3d at 295–96 (citations omitted).

        That role must be viewed in the context of the extensive litigation history of this case. To

 be clear, the extraordinary relief contemplated by the proposed consent decree involves

                                                   3
Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 4 of 8 PageID #: 6306




 significant rights under the Voting Rights Act affecting the interests of a Town of more than

 300,000 citizens. That relief depends upon the applicability of the Voting Rights Act, as under

 state law, the change to be effected would otherwise depend upon a public referendum. N.Y.

 Town Law § 85.

        The backdrop of this case includes a detailed, careful decision by the late Honorable

 Arthur D. Spatt following an extensive hearing in which he determined that Plaintiffs had failed

 to make a showing warranting preliminary injunctive relief on their claims under the Voting

 Right Act. On the other hand, the record here contains far more than the “copious submissions”

 described in Citigroup; indeed, this Court has the benefit of years of litigation, and a partial trial

 record that presented additional evidence beyond the extensive record before Judge Spatt at the

 preliminary injunction phase. This weighty record, combined with the provisions of the consent

 decree, renders this review fairly straightforward.



        The Preliminary Injunction Determination

        In April and May 2019, Judge Spatt held an evidentiary hearing that lasted twelve days

 and included the testimony of sixteen witnesses. In a thorough 81-page opinion, Judge Spatt

 denied Plaintiffs’ motion for a preliminary injunction. While approaching the issue, however,

 Judge Spatt noted that “enjoining an election is an ‘extraordinary remedy’ involving far-reaching

 power, which is almost never exercised by federal courts prior to a determination on the merits.”

 Flores, 382 F. Supp. 3d at 205. Throughout the opinion, Judge Spatt remained expressly

 cognizant of the preliminary nature of the determination:

        Here, the Plaintiffs ask for the same relief before any final determination that the
        current scheme is unconstitutional. The parties have not had the opportunity for
        the remainder of the discovery process, dispositive motion practice, a trial and an
        ultimate adjudication on the merits. Dillard, 640 F.Supp. at 1362 (“[T]he court

                                                    4
Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 5 of 8 PageID #: 6307




        refuses to order the five counties to implement new election plans, including
        possibly single-member district plans, until after this lawsuit has been finally
        heard on the merits.”). Though a preliminary injunction hearing is similar to a
        trial in many ways, there are also substantial differences. “[W]here, as here, the
        possibility of corrective relief at a later date exists, even an established VRA
        violation does not in and of itself merit a preliminary injunction.” Watkins v.
        Mabus, 771 F.Supp. 789, 805 n.16 (S.D. Miss. 1991), aff'd in part and vacated in
        part as moot, 502 U.S. 954, 112 S.Ct. 412, 116 L.Ed.2d 433 (1991). In short, the
        Plaintiffs are only just past the start line . . . .


 Flores, 382 F. Supp. 3d at 246–47.

        Judge Spatt applied the framework established by the Supreme Court in Thornburg v.

 Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986). He readily found that the plaintiffs

 were able to satisfy the Gingles preconditions, Flores, 382 F. Supp. 3d at 234, but noted:

        While the satisfaction of the Gingles preconditions is required to prove a Section
        Two violation, a court's inquiry at that stage is far from complete. Next, a district
        court must consider whether, under the totality of the circumstances, “(1) the
        political processes for nomination and election (2) are not equally open to
        participation by members of the protected class (3) because the class members
        have less opportunity than others to participate and elect their representatives of
        choice.” Goosby v. Town Bd. of Town of Hempstead, 180 F.3d 476, 491 (2d Cir.
        1999). In other words, a court must determine whether the minority group's
        political power is actually diluted. Johnson v. De Grandy, 512 U.S. 997, 1013,
        114 S.Ct. 2647, 2658, 129 L.Ed.2d 775 (1994).

 Id. at 206–07.

        Judge Spatt examined each of the nine “Senate Report factors” contained in Gingles,

 noting that this list is “neither exhaustive nor comprehensive.” Id. at 234. “[N]o specified

 number of factors need be proved, and . . . it is not necessary for a majority of the factors to favor

 one position or another.” Goosby v. Town Bd. of Town of Hempstead, N.Y., 180 F.3d 476, 492

 (2d Cir. 1999) (citing Gingles, 478 U.S. at 45, 106 S.Ct. 2752).

        Judge Spatt determined that only one Senate factor favored the plaintiffs, to wit: factor

 seven, which examined “the extent to which members of the minority group have been elected to


                                                   5
Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 6 of 8 PageID #: 6308




 public office in the jurisdiction.” Flores, 382 F. Supp. 3d at 242 (quoting S. Rep. No. 97-417, at

 29 (1982)). Specifically, Judge Spatt found that “[f]rom 2005 to the present, no Hispanic has

 ever been elected to the Islip Town Board.” Id. 1 Having found that each of the remaining

 factors weighed against Plaintiffs, Judge Spatt denied a preliminary injunction, holding that “the

 Plaintiffs have not shown that, under the totality of circumstances, that they are substantially

 likely to succeed in their claim that the at-large election system for electing members of the

 Town Board precludes Hispanics from equal participation in the electoral process.” Id. at 245.

            But denying preliminary relief involved additional considerations not present here. In

 particular, the timing of the application weighed heavily against the intervention of the Court at

 that juncture:

            The Court finds that enjoining elections from continuing under the current
            structure is not in the public's interest. This Court recognizes that there is a strong
            public interest in proceeding with regularly scheduled elections and this weighs
            heavily against granting an injunction that would delay or disrupt an upcoming
            election. “[T]he decision to enjoin an impending election is so serious that the
            Supreme Court has allowed elections to go forward even in the face of an
            undisputed constitutional violation.” Sw. Voter Registration Education Project v.
            Shelley, 344 F.3d 914, 918 (9th Cir. 2003).

 Id. at 246. In fact, Judge Spatt determined that the grant of an injunction would have been

 “unjust” and contrary to the public interest, involving disruption, harm to voters, removal of

 candidates and elected officials and unjustifiable expense. Id. at 247, 249. “The 2019 elections

 are rapidly approaching,” he concluded, “and the citizens of Islip have a significant interest in

 those elections proceeding without delay.” Id. at 247. Because the next scheduled Islip Town

 Council election will not occur until November 2021, these concerns are significantly mitigated

 here.




 1
     Based on testimony elicited at trial, that finding may prove accurate even in the absence of temporal limitation.

                                                              6
Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 7 of 8 PageID #: 6309




          The Consent Decree and Facts Adduced Since the Preliminary Injunction Proceedings

          As set forth in the proposed consent decree, the Court has found that the Gingles

 preconditions have been satisfied, and the parties do not contest this finding. DE 221-1 at 2.

 Importantly, the parties have agreed as follows:

          To effectuate this Consent Judgment, Defendants Town of Islip and Islip Town
          Board stipulate that implementation of the at-large system for Islip Town Council
          elections violates Section 2 of the Voting Rights Act.

 Id. at 3. On October 13, 2020, in open court, counsel for all parties waived their right to any

 additional factfinding in connection with the approval and entry of the proposed consent decree.

 See Transcript of Proceedings, Oct. 13, 2020.

          And while the parties have thus waived their rights to additional factfinding, the Court

 has, consistent with the case law described above, made sufficient inquiry and conducted a

 thorough review to ensure that the consent decree is appropriate under applicable caselaw. As is

 correctly noted in the proposed consent decree, “Plaintiffs also have presented other evidence on

 the totality of circumstances.” Id. at 2. Indeed, the evidence offered during trial demonstrates

 that there is a factual basis for the assertion that the “totality of the circumstances” as measured

 by the Senate Report factors described in Gingles warrants relief under the Voting Rights Act.

 This evidence includes items that were not part of the record at the time Judge Spatt ruled on the

 preliminary injunction. 2 Moreover, unlike the potential harm to the public interest that would

 have resulted from preliminary relief, I find that the proposed consent decree serves the public

 interest by ending this dispute without further litigation and expense, while furthering the




 2
   One example is found in a consent decree order of this Court, marked for identification as Plaintiffs’ Exhibit 476,
 that speaks to the first of the Senate factors. United States v. Suffolk County, et al, CV 04-2698 (E.D.N.Y. 2004),
 DE 1.

                                                           7
Case 2:18-cv-03549-GRB-ST Document 223 Filed 10/14/20 Page 8 of 8 PageID #: 6310




 Congressional mandate of the Voting Rights Act to protect the rights of minority voters and to

 guarantee unimpeded access to the polls to all citizens. 3

          There is, then, without question, a factual basis for the consent decree. Thus, considering

 all of these factors, this Court is “certain that the [consent] decree 1) spring[s] from and serve[s]

 to resolve a dispute within the court's subject-matter jurisdiction, 2) come[s] within the general

 scope of the case made by the pleadings, and 3) further[s] the objectives of the law upon which

 the complaint was based.” Kozlowski, 871 F.2d at 244 (internal quotations omitted). Far from

 being “unfair, unreasonable, inadequate, or in contravention of the public interest,” Citigroup

 Glob. Markets, Inc., 752 F.3d at 294, the proposed consent decree represents a carefully crafted

 compromise that serves the public interest by vindicating the interests of the affected citizens, is

 fully justified by the factual record, helps effectuate the purposes of the VRA, and is narrowly

 tailored to accomplish these goals. As such, the consent decree is hereby approved and entered,

 and the decree and its attachments, found at DE 221-1 and 221-2, is hereby approved, unsealed

 and entered accordingly.



 SO ORDERED.


 Dated: Central Islip, New York
        October 14, 2020


                                                                 /s/ Gary R. Brown
                                                                 GARY R. BROWN
                                                                 United States District Judge




 3
  It is, perhaps, not superfluous to add that that counsel did a commendable job in reaching this resolution, a
 compromise that serves both the interests of their clients as well as that of the public.

                                                           8
